DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/01/2021 has been entered.
Response to Arguments
3.	Applicant’s arguments with respect to the rejections of claims1, 4-6-24, and 27-29 under AIA  35 U.S.C. 103 have been fully considered but are moot in view of the new grounds of rejections.
 
Response to Amendment
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.
5.	Claims 1, 5, 6, 11, 15, 16, 21, 23, 24, 28 and 29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hugosson (US Publication 2012/0014659) in view of Quader et al. (US Publication 20200366960, hereinafter Quader), and further in view of Chen et al. (US Publication 2007/0217761, hereinafter Chen), and Sievert et al. (US Publication 2016/0196852, hereinafter Sievert).
Regarding claim 1, Hugosson discloses a method of processing visual media, the method comprising: 
receiving frames from an image sensor (Hugosson, para. 0016, receive frames from an image sensor);
detecting an action within one or more frames of the received frames while continuing to receive frames from the image sensor (Hugosson, para. 0016, detecting an event/action within frames received from the image sensor while continuously capturing frames with the image sensor);
capturing the one or more frames with the detected action while continuing to receive frames from the image sensor (Hugosson, para. 0016, storing frames with the detected event/action in a non-volatile memory while continuing receiving frames from an image sensor).
Hugosson does not explicitly disclose:
applying a convolutional neural network (CNN) to the frames; detecting, by the CNN, the action within the one or more frames; and generating, using the CNN, a probability that the detected action is within the one or more frames, wherein detecting the action within the one or more frames includes identifying that the probability exceeds a threshold;
when the probability exceeds the threshold, generating, while continuing to receive frames from the image sensor, an indicator identifying one or more frames associated with the detected action while continuing to receive frames from the image sensor, the one or more indicators identifying one or more frames based on the detected action;
storing a video that includes at least one or more frames before the detected action and the one or more frames with the detected action;
wherein a first frame rate of playback of the at least one or more frames before the detected action is higher than a second frame rate of playback of the at least one or more frames with the detected action, the change in playback frame rate based on the one or more indicators.
Quader discloses:
applying a convolutional neural network (CNN) to the frames; detecting, by the CNN, the action within the one or more frames; and generating, using the CNN, a probability that the detected action is within the one or more frames, wherein detecting the action within the one or more frames includes identifying that the probability exceeds a threshold (Quader, para. 0063,  the action recognizer decision maker 302 determines whether an action has been recognized by the first action recognizer 304 by determining whether the probability value, p, produced by the first action recognizer 304 is equal to or greater than a threshold, T). 

Hugosson-Quader disclose wherein detecting the action within the one or more frames when identifying that the probability of detecting action in a frame exceeds a threshold, as disclosed by Quader above, but does not explicitly disclose:
generating, while continuing to receive frames from the image sensor, an indicator identifying one or more frames associated with the detected action while continuing to receive frames from the image sensor, the one or more indicators identifying one or more frames based on the detected action;
storing a video that includes at least one or more frames before the detected action and the one or more frames with the detected action;
wherein a first frame rate of playback of the at least one or more frames before the detected action is higher than a second frame rate of playback of the at least one or more frames with the detected action, the change in playback frame rate based on the one or more indicators.
Chen discloses generating, while continuing to receive frames from the image sensor, an indicator identifying one or more frames associated with the detected action while continuing to receive frames from the image sensor, the one or more indicators identifying one or more frames based on the detected action (Chen, para. 0024-0027, tagging an action event related to an action that has been detected/triggered. It is also noted that tagging received frames from image sensor is well known in the art as disclosed the background section of Hugosson, see para. 0004);
storing a video that includes at least one or more frames before the detected action and the one or more frames with the detected action (Chen, para. 0024-0027, transfer the event video frames as identified by the tag(s) to a hard disk; frames that have not been tagged can be identified and store).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen’s features with Hugosson-Quader’s invention. In doing so the combination of references provides for effectively managing storage resource by generating indicators of useful information to be recorded for playback when the probability of detecting action in frames is above a threshold.
Hugosson-Quader-Chen does not explicitly disclose wherein a first frame rate of the at least one or more frames before the detected action is higher than a second frame rate of playback of the at least one or more frames with the detected action, the change in playback frame rate based on the one or more indicators. 
Sievert discloses wherein a first frame rate of the at least one or more frames before the detected action is higher than a second frame rate of playback of the at least one or more frames with the detected action, the change in playback frame rate based on the one or more indicators (Sievert, para. 0051, specifying video sequence, scene, or portion of the video, and applying one or more effects to the identified portion including a change in frame rate to create a time-lapse or slow motion effect; therefore frames that are preceding the identified portion would have a higher frame rate than slow motion frame rate of the identified portion).


Regarding claim 5, Hugosson-Quader-Chen-Sievert discloses the method of claim 1, wherein storing the video includes storing the one or more indicators within video metadata that is stored in association with the video (Chen, at least para’s 0019 and 0027, storing time points for future extraction of specific video content; storing index of video data is also well known in the art).
The motivation to combine the references would have been to enhance user’s search for specific video content.

Regarding claim 6, Hugosson-Quader-Chen-Sievert discloses the method of claim 1, wherein capturing the one or more frames with the detected action includes: storing a still image that includes the detected action (Hugosson, para. 0016, each frame can be stored as a still image).

Regarding claims 11, 15, 16, 24, 28 and 29, these claims comprise limitations substantially the same as claims 1, 5 and 6; therefore they are rejected by similar rationale.

Regarding claim 21, Hugosson-Quader-Chen-Sievert discloses the apparatus of claim 11, wherein the apparatus comprises a camera (Hugosson, para. 0031, fig. 1, video camera).

Regarding claim 23, Hugosson-Quader-Chen-Sievert discloses the apparatus of claim 11, further comprising a display configured to display a portion of the video (Hugosson, para. 0031, fig. 2, display device is connected to video camera for display video data).

6.	Claims 4, 14, and 27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hugosson-Quader-Chen-Sievert, as applied to claims 1, 11 and 24 above, in view of Otani et al. (US Publication 2012/0057843, hereinafter Otani). 
Regarding claim 4, Hugosson-Quader-Chen-Sievert discloses the method of claim 1.
Hugosson-Quader-Chen-Sievert does not explicitly disclose:
wherein the second frame rate of playback of the stored video is lower than an image sensor frame rate of the one or more frames with the detected action as received from the image sensor
Otani discloses wherein the second frame rate of playback of the stored video is lower than an image sensor frame rate of the one or more frames with the detected action as received from the image sensor (Otani, para. 0026, playback frame rate is lower than capture frame rate).


Regarding claims 14 and 27, these claims comprise limitations substantially the same as claim 4; therefore they are rejected by similar rationale.

7.	Claims 9 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hugosson-Quader-Chen-Sievert, as applied to claims 1 and 11 above, in view of Fan et al. (US Publication 2018/0300880, hereinafter Fan). 
Regarding claim 9, Hugosson-Quader-Chen-Sievert discloses the method of claim 1 and further discloses applying the CNN to the one and more frames but does not explicitly disclose downsampling one or more of the one or more frames before applying the CNN to the one or more frames.
Fan discloses downsampling one or more of the one or more frames before applying the CNN to the one or more frames (Fan, para. 0074, downsampling the original image to improve object movement detection). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fan’s features into Hugosson-Quader-Chen-Sievert’s invention for enhancing detection process by narrowing the detection area.

Regarding claim 19, this claim comprises limitations substantially the same as claim 9; therefore it is rejected by similar rationale.

8.	Claims 10 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hugosson-Quader-Chen-Sievert, as applied to claims 1 and 11 above, in view of Liu et al. (US Publication 2019/0147279, hereinafter Liu). 
Regarding claim 10, Hugosson-Quader-Chen-Sievert discloses the method of claim 1 and further discloses applying the CNN to the one and more frames but does not explicitly disclose dropping one or more of the one or more frames before applying the CNN to the one or more frames.
Liu discloses dropping one or more of the one or more frames before applying the CNN to the one or more frames (Liu, para. 0003-0005, skipping frames when processing movement or action detection in frames). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liu’s features into Hugosson-Quader-Chen-Sievert’s invention for enhancing detection operation by skipping those frames in which object enters the scene but stays stationary for a very long period.

Regarding claim 20, this claim comprises limitations substantially the same as claim 10; therefore it is rejected by similar rationale.

9.	Claim 22 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hugosson-Quader-Chen-Sievert, as applied to claim 11 above, in view of Kim (US Publication 2019/0325780). 
Regarding claim 22 Hugosson-Quader-Chen-Sievert discloses the method of claim 11, wherein the apparatus comprises a video camera (Hugosson, para. 0031, fig. 2, display device is connected to video camera for display video data) but does not explicitly disclose the video camera is a mobile device.
Kim discloses the video camera is a mobile device (Kim, para. 0021, video camera is a mobile device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s features into Hugosson-Quader-Chen-Sievert’s invention for providing convenience to user for easily recording video content.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOI H TRAN/Primary Examiner, Art Unit 2484